DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 25 May 2022. Examiner acknowledges the amendments to claims 1, 23, and 47, and the cancellation of claims 2-3 and 25-26. Claims 1, 5, 10, 12-14, 16-18, 20-21, 24, 28, 33, 35-37, 39-41, 43-44, and 47 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 24, 28, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US-20160300347-A1, previously presented) in view of Begg (A machine learning approach for automated recognition of movement patterns using basic, kinetic and kinematic gait data, previously presented).
Regarding claims 1, 24, and 47, Dunn teaches a method and system for assessing lower extremity movement quality, as well as a non-transitory computer readable medium storing executable instructions that when executed by at least one processor of a computer control the computer to performing operations comprising: one or more user sensors; at least one processor; and receiving, by a movement evaluator comprising at least one processor, movement data from one or more user sensors during a user's performance of a movement task (The user computing device 14 may include a processor 16 and a non-transitory, computer-readable memory medium 18a with software instructions 20a residing thereon. In certain embodiments, the processor 16 may execute the software instructions 20a stored on the computer-readable memory medium 16 effective to process the video or image stream received from the image capture device 12 (Dunn, Paragraph [0074]); The system 10 may monitor a subject 30's iterative performance in reference to the reference line 32 in accordance with the images captured by the image capture device 12 and determine if deviations are occurring (Dunn, Paragraph [0100])); extracting, by the movement evaluator, one or more movement features from the movement data, each movement feature characterizing a respective aspect of a movement pattern of the user's performance that is associated with lower extremity injury risk (the system may monitor for lateral deviation indicating a muscular imbalance between legs, for angular deviation of the foot indicating ankle muscle weakness, angular deviation in the leg indicating knee stabilization weakness, and lateral hip adduction indicating quadriceps, hamstring, or core muscle weakness. In a further embodiment, deviations may be categorized in terms of severity of deviation from the determined norm (Dunn, Paragraph [0079]); Once the test has been completed, or alternatively after all tests have been completed, the system scores each of any determined deviations of each repetition (S104) (Dunn, Paragraph [0080]); Once each deviation has been scored, the system then determines the risk of injury for one or more injury types in accordance with the scored deviations (S105) (Dunn, Paragraph [0081], Figure 2, S103-S105)); and classifying, by the movement evaluator, the movement pattern into a classified risk category of a plurality of risk categories for lower extremity injury for the user based on the one or more movement features (The system may select one of a plurality of injury risk assessment algorithms. As types of injuries and risks of injuries differ between ages, sexes, experience, and sports played, multiple and different risk assessment algorithms may be necessary to predictively determine threat of injury specific to the subject (Dunn, Paragraph [0081]); In step S106, the system may compare the deviations observed across the multiple tests and determine therefrom possible movement issues. For example, deviations from one test may, when compared with deviations from a second test, indicate a certain type of movement issue (Dunn, Paragraph [0082])).
However, while Dunn discloses using pre-classified training data to classify the movement pattern (the system may employ one or more algorithms effective to determine, given a particular arrangement of deviation scores for known testing procedures, potential performance issues by associating high scores in certain iterations across multiple tests with known performance issues (Dunn, Paragraph [0093])), Dunn fails to explicitly disclose wherein classifying the movement pattern comprises supplying the one or more movement features to a machine learning classifier trained using pre-classified training data for the movement task, and wherein the machine learning classifier comprises a support vector machine (SVM) configured to construct a hyperplane to maximize, based on the pre-classified training data, a margin of separation between the risk categories. Begg discloses a method for classifying movement patterns, wherein the classifying comprises supplying one or more movement features to a machine learning classifier trained using pre-classified training data for the movement task (Accuracy was at best 62.5% when all nine basic gait variables were used in the SVM inputs, however, the accuracy rate reached 91.7% (in polynomial kernel) when kinematic data were used to train the SVM. In general, combining features showed improved performance compared to individual data types (Begg, Page 405, Paragraph 2)), Begg further discloses that the machine learning classifier comprises a support vector machine configured to construct a hyperplane to maximize a margin of separation between categories (In Fig. 1(b), an optimal separating hyperplane (OSH) is shown which generates the maximum margin (dashed line) between the two data sets. SVM finds this OSH by maximizing the margin between the classes… SVM is an approximate implementation of the method of “structural risk minimization” aiming to attain low probability of generalization error (Begg, Page 402, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn so as to incorporate that classifying the movement pattern comprises supplying the one or more movement features to a machine learning classifier trained using pre-classified training data for the movement task, and wherein the machine learning classifier comprises a support vector machine (SVM) configured to construct a hyperplane to maximize, based on the pre-classified training data, a margin of separation between the risk categories as taught by Begg as a support vector machine with an optimized separating hyperplane allows for effective pattern recognition with respect to subject gait and movement (Overall, the results of this experiment suggest that SVMs are an effective tool for recognizing gait pattern changes with aging and it holds considerable potential for future applications involving gait pattern detection and classification (Begg, Page 407, Paragraph 3)).
Regarding claims 5 and 28, Dunn in view of Begg teaches the method of claim 1 and the system of claim 24, respectively, wherein the movement data from the one or more user sensors comprises receiving the movement data from one or more force plates, pressure sensors, video cameras, or wearable fitness monitors worn by the user during the user's performance of the movement task (an embodiment of system 10 according the present disclosure includes an image capture device 12 operatively connected to a user computing device 14. A preferred embodiment of the image capture device 12 includes a digital video camera able to stream live video feed to the user computing device 14 (Dunn, Paragraph [0073])).

Claims 10, 13, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg, as applied to claims 1 (claims 10, 13) and 24 (claims 33, 36), further in view of Padua (The Landing Error Scoring System (LESS) Is a Valid and Reliable Clinical Assessment Tool of Jump-Landing Biomechanics: The JUMP-ACL Study, previously presented).
Regarding claims 10 and 33, Dunn in view of Begg teaches the method of claim 1 and the system of claim 24, wherein Dunn fails to explicitly disclose that the movement task comprises a jump-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the jump-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data. Padua discloses a method for determining lower extremity risk of injury, wherein Padua further discloses a movement task comprising a jump-landing task (The jump-landing task incorporated vertical and horizontal movements as participants jumped from a 30-cm high box to a distance of 50% of their height away from the box, down to a force platform, and immediately rebounded for a maximal vertical jump on landing (Page 1997, Paragraph 7, Figure 1)), wherein one or more movement phases of the jump-landing task were identified (Three-dimensional peak knee and hip joint angles were determined at initial contact and during the stance phase of the jump-landing task (Page 1999, Paragraph 5)), and wherein one or more movement features were extracted from the movement phases of the movement data (One set of items addresses lower extremity and trunk positioning at the time of initial contact with the ground (items 1-6) (Page 1998, Paragraph 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg so as to incorporate that the movement task comprises a jump-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the jump-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data as taught by Padua, as certain identified movement phases of the jump-landing task can be indicative of risk for noncontact ACL injury (The LESS was designed as a clinical assessment tool to identify subjects displaying jump-landing biomechanics that potentially place them at risk for noncontact ACL injury (Padua, Page 2000, Paragraph 5)).
Regarding claims 13 and 36, Dunn in view of Begg and Padua teaches the method of claims 10 and 33, wherein Dunn fails to explicitly disclose that the one or more user sensors comprise a force plate and the jump-landing task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates. Padua discloses a method wherein a jump-landing task comprises a combination of one or more events comprising jumping and landing on one or more force plates (Initial ground contact was the time when vertical ground-reaction force exceeded 10 N as the subject landed on the force plate from the 30-cm high platform (Padua, Page 1999, Paragraph 5)), wherein extracting or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates (Page 1999, Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Padua so as to incorporate that the one or more user sensors comprise a force plate and the jump-landing task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates as taught by Padua as certain identified movement phases of the jump-landing task can be indicative of risk for noncontact ACL injury (Padua, Page 2000, Paragraph 5).

Claims 12 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg and Padua as applied to claims 10 and 33, respectively, above, and further in view of Case (US-20070247306-A1, previously presented).

Regarding claims 12 and 35, Dunn in view of Begg and Padua teaches the method of claim 10 and the system of claim 33, wherein extracting the one or more movement features from the jump-landing task comprises extracting one or more of a combination of a ground contact time during a stance phase of the jump-landinq task, a pseudo-impulse during the first half of the stance phase, a pseudo-impulse during a second half of the stance phase, and a peak acceleration during the stance phase (Padua, Page 1998, Paragraph 4; Page 1999, Paragraph 5). However, Dunn in view of Begg and Padua fails to explicitly disclose that the one or more user sensors comprise an accelerometer on the user. Case discloses a system for determining ground contact time using an accelerometer (More particular examples of activation system 210 structures that may be used in accordance with at least some examples of this invention include: an accelerometer (e.g., to sense changes in velocity, acceleration, or foot movement direction in response to a step, jump, stomping action, etc.) (Case, Paragraph [0044]); contact between the article of footwear 102 and the ground surface may be detected (e.g., by an accelerometer, a piezoelectric element, a contact detection system, etc.) (Paragraph [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Padua so as to incorporate that the one or more user sensors comprise an accelerometer on the user as taught by Case as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)).

Claims 14, 17, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg, as applied to claims 1 (claims 14, 17) and 24 (claims 37, 40), further in view of Hewett (Biomechanical Measures of Neuromuscular Control and Valgus Loading of the Knee Predict Anterior Cruciate Ligament Injury, previously presented).

Regarding claims 14 and 37, Dunn in view of Begg teaches the method of claim 1 and the system of claim 24, wherein Dunn fails to explicitly disclose that the movement task comprises a drop-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the drop-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data. Hewett discloses a method for determining lower extremity risk of injury, wherein Hewett further discloses a movement task comprising a drop-landing task (Knee joint flexion-extension and adduction-abduction were quantified for each subject over a series of drop vertical jump (DVJ) trials (Hewett, Page 494, Paragraph 1, Figure 1)), wherein one or more movement phases of the drop-landing task were identified in movement data (Vertical GRF was used to identify the time at initial contact with the ground (IC) and at toe-off from the jump (TO). Knee flexion-extension and abduction-adduction angles at IC and the maximum abduction and flexion angles demonstrated during the stance phase (IC-TO) were subsequently recorded for each trial) (Page 494, Paragraph 2)), and one or more movement features were extracted from the movement phases of the movement data (Page 494, Paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg so as to incorporate that the movement task comprises a drop-landing task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the drop-landing task in the movement data and extracting the one or more movement features from the movement phases of the movement data as taught by Hewett as movement features of the extracted movement phases during a drop-landing task are indicative of ACL injury (Females who went on to ACL injury had a 16% shorter stance time (P < .01) than did noninjured athletes (Hewett, Page 496, Paragraph 4)).
Regarding claims 17 and 40, Dunn in view of Begg and Hewett teaches the method of claim 14 and the system of claim 37, wherein Dunn fails to explicitly disclose that the one or more user sensors comprise a force plate and the drop-landing task comprises landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates. Hewett discloses a method wherein a drop-landing task comprises landing on one or more force plates (Hewett, Figure 1), wherein extracting or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates (The 2 force platforms collected ground reaction force (GRF) data at 1200 Hz and were time synchronized with the motion analysis data (Page 494, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Hewett so as to incorporate that the one or more user sensors comprise a force plate and the drop-landing task comprises landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates as taught by Hewett as movement features of the extracted movement phases during a drop-landing task are indicative of ACL injury (Hewett, Page 496, Paragraph 4).

Claims 16 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg and Hewett as applied to claims 14 and 37, respectively, above, and further in view of Case.
Regarding claims 16 and 39, Dunn in view of Begg and Hewett teaches the method of claim 14 and the system of claim 37, wherein extracting the one or more movement features from the drop-landing task comprises extracting one or more of a combination of a ground contact time during a stance phase of the drop-landing task, a pseudo-impulse during a first half of the stance phase, a pseudo-impulse during a second half of the stance phase, and a peak acceleration during the stance phase (Hewett, Page 494, Paragraph 2). However, Dunn in view of Begg and Hewett fails to explicitly disclose that the one or more user sensors comprise an accelerometer on the user. Case discloses a system for determining ground contact time using an accelerometer (Case, Paragraph [0044], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Hewett so as to incorporate that the one or more user sensors comprise an accelerometer on the user as taught by Case as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)).

Claims 18, 21, 41, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg, as applied to claims 1 (claims 18, 21) and 24 (claims 41, 44), and further in view of Cormie (Power-Time, Force-Time, and Velocity-Time Curve Analysis of the Countermovement Jump: Impact of Training, previously presented).
Regarding claims 18 and 41, Dunn in view of Begg discloses the method of claim 1 and the system of claim 24, wherein Dunn fails to explicitly disclose that the movement task comprises a countermovement jump task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the countermovement jump task in the movement data and extracting the one or more movement features from the movement phases of the movement data. Cormie discloses a movement task comprising a countermovement jump task (After instruction, subjects initiated the CMJ via a downward countermovement to a visually monitored knee angle of approximately 90 degrees (Cormie, Page 179, Paragraph 2)), wherein one or more movement phases of the countermovement jump task are identified in the movement data (time from beginning of movement to takeoff (Page 182, Table 2)), and extracting the one or more movement features from the movement phases of the movement data (Page 182, Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg so as to incorporate that the movement task comprises a countermovement jump task, and wherein extracting the one or more movement features comprises identifying one or more movement phases of the countermovement jump task in the movement data and extracting the one or more movement features from the movement phases of the movement data as taught by Cormie so as to allow for the determination of the effectiveness of training in the lower body to assess movement quality during a countermovement jump (a longitudinal examination of the impact of training on the power-, force-, velocity-, and displacement-time curves of a CMJ after 12 weeks of lower-body power training (n = 10 untrained men for the experimental group and n = 8 untrained men for the control group) (Cormie, Page 178, Paragraph 6); Analysis of the power-, force-, velocity-, and displacement-time curves revealed significant differences between the jumpers and nonjumpers throughout the movement (Figure 2) (Page 181, Paragraph 3, Table 2)).
Regarding claims 21 and 44, Dunn in view of Begg and Cormie teaches the method of claim 18 and the system of claim 41, wherein Dunn fails to explicitly disclose that the one or more user sensors comprise a force plate and the countermovement jump task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates. Cormie discloses that the one or more user sensors comprise a force plate (All testing was performed with the subjects standing on a force plate (Cormie, Page 179, Paragraph 3), and wherein the countermovement jumping task comprises a combination of one or more event comprising jumping and landing on the one or more force plates (Page 179, Paragraph 3), and wherein extracting the one or more movement features comprises extracting the one or more movement features to characters a plurality of loading from the one or more force plates (Force and power were expressed relative to body mass to account for any differences in body mass between experimental groups. Variables were assessed in both the eccentric and concentric phases, which were defined as a) eccentric phase—the portion of the jump squat before takeoff in which the change in displacement is negative, and b) concentric phase—the portion of the jump squat before takeoff in which the change in displacement is positive (Page 180, Paragraph 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Cormie so as to incorporate that the one or more user sensors comprise a force plate as taught by Cormie, as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Cormie so as to incorporate that the countermovement jump task comprises a combination of one or more events comprising jumping and landing on the one or more force plates, and wherein extracting the one or more movement features comprises extracting the one or more movement features to characterize a plurality of timing, loading, and asymmetrical characteristics from the one or more force plates as taught by Cormie so as to allow for the determination of the effectiveness of training in the lower body to assess movement quality during a countermovement jump (Page 181, Paragraph 3, Table 2).

Claims 20 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Begg and Cormie as applied to claims 18 and 41, respectively, above, and further in view of Case.
Regarding claims 20 and 43, Dunn in view of Begg and Cormie teaches the method of claim 18 and the system of claim 41, wherein extracting the one or more movement features from the countermovement jump task comprises extracting one or more of a combination of a ground contact time during a stance phase of the countermovement jump task, a pseudo-impulse during a first half of the stance phase, a pseudo-impulse during a second half of the stance phase, and a peak acceleration during the stance phase (Cormie, Page 182, Table 2). However, Dunn in view of Begg and Cormie fails to explicitly disclose that the one or more user sensors comprise an accelerometer on the user. Case discloses a system for determining ground contact time using an accelerometer (Case, Paragraph [0044], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Dunn in view of Begg and Cormie so as to incorporate that the one or more user sensors comprise an accelerometer on the user as taught by Case as this amounts to mere simple substitution for one type of sensor for another with the similar expected result of collecting movement data (MPEP 2143(I)(B)).

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dunn discloses classifying, by a movement evaluator, the movement pattern into a classified risk category based on the one or more movement features (Dunn, Paragraphs [0081], [0082]), wherein Dunn further discloses the use of pre-classified training data for classifying the movement pattern (the system may employ one or more algorithms effective to determine, given a particular arrangement of deviation scores for known testing procedures, potential performance issues by associating high scores in certain iterations across multiple tests with known performance issues (Dunn, Paragraph [0093])). However, Dunn fails to explicitly disclose wherein classifying the movement pattern comprises supplying the one or more movement features to a machine learning classifier trained using the pre-classified training data for the movement task, and wherein the machine learning classifier comprises a support vector machine (SVM) configured to construct a hyperplane to maximize, based on the pre-classified training data, a margin of separation between the risk categories. Begg is used to modify Dunn so as to teach the corresponding limitation, wherein Dunn in view of Begg uses an SVM, based on the pre-classified training data, to construct a hyperplane to maximize a margin of separation between the risk categories, so as to allow for effective pattern recognition with respect to subject gait and movement (Begg, Page 407, Paragraph 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791